DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/638,324 filed 11 February 2020. Claims 1-7 pending. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted 11 February 2020, 14 October 2020, 11 February 2021, 26 May 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 8,746,426 to Petzold et al. (hereinafter referred to as Petzold).
Regarding claim 1, Petzold discloses:
Claim 1:
a clutch (1) for selectively transmitting or interrupting torque between an input shaft and an output shaft, the clutch (Fig. 1) comprising: a dog clutch (3) that transmits forward or reverse torque (via engagement of 13 and 8) from the input shaft (5) to the output shaft (14); and a friction clutch (2) that is disposed in parallel with the dog clutch (Fig. 1) and adapted to transmit torque (via engagement of 7 and 11) from the input shaft to the output shaft.

Allowable Subject Matter
Claims 2-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
11047429 teaches a system with an input, output, friction clutch, and dog clutch. However, the dog clutch is not a selectable one way clutch and the dog clutch and friction clutch are separate clutches and not a single clutch unit.
2018/0236998 teaches a system with a one way clutch and dog clutch that connect an input shaft and output shaft. However, there is no friction clutch. Further, it would not be obvious to replace the one way clutch with a selectable one-way clutch because the system is designed to transmit torque in a certain direction. 
2018/0010668 teaches a system with a friction clutch and two one way clutches. However the one way clutches and friction clutch are separate clutches and not a single clutch unit. Further, the selectable one way clutches both transmit torque in the same direction, thus a selectable one way clutch could not replace both.
2016/0325730, 2016/0325752 each teach a one way clutch and a friction clutch. However the one way clutch and friction clutch are separate clutches and not a single clutch unit. Further, it would not be obvious to replace the one way clutch with a selectable one-way clutch because the system is designed to transmit torque in a certain direction.
8296020 teaches a selectable one way clutch for use in a transmission. However the reference fails to teach or render obvious the use of friction clutch in conjunction with the selectable one way clutch as a single unit.
2012/0165146 teaches a transmission with a selectable one way clutch and a friction clutch. However, both are not used in conjunction as a single unit to control the torque of an input and output. Further, the selectable one way clutch is used to inhibit torque transmission and not allow torque transmission in two different rotational directions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J HLAVKA/Primary Examiner, Art Unit 3659